     Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 1 of 14 PageID #:4
                                                                                                     1 11111111111111111111 1111111111111111111111111111
                                                                                                     1,   5 0 0 3 2 4 4 2 *
                                                                                                              FILED
                                                                                                              9/2/2020 5:27 PM
                      IN THE CIRCUIT cOURT OF COOIC-COtiNTY,ILLINOIS                                          DOROTHY BROWN
                            COUNTY DEPARTMENT,LAW DIVISION                                                    CIRCUIT CLERK
                                                                                                              COOK COUNTY, IL
                                                                                                              2020L009447
  ANA CRISTINATSCOBAR,
                                                                                                               10326108
                                                                 Case No.

          V.
                                                                Arimunt claimed:
  WALMART INC2d/b/a                                             In Excess of$50,000.00
  WALMART #1938

                   Defendant.



 To:      See attached'service list

 To each Defendant
                                                                                                        .      .
 YOU ARE SUMMONED and required to:file an answer to the complaint in this case,a copy of which is hereto
 attached, or otherwise file your appearance and pay the required fee within thirty(30)days after service of
 this'Si-millions, not counting the day of service. To file your answer or appearance you need access to the
 internet Please Visit www.coolccountyr1eikoftourt.org to initiate this process. Kiosks with intemet access
 available at all Clerk's Office locations. Please refer to the last page ofthis document for location information.
 IF YOU FAIL TO DO SO,A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST Yotrmi
 THE RELIEF ASKEDIN THE COMOLAENT,A COPY OF WHICH IS HERETO ATTACHED.
 To the Officer.
                                                                                                      •   -
 This.Summons mist be returned by the officer or other person to whom it was given for service, with
 endorsement of service and fees, if any immediately after service. If service cannot be made, this Summons
 shall be returned so endorsed. This Sum i ns may not be served later than thirty(30)days after its date.
                                         I
 E-filing is BOW maildatoty for documents,in civil cases with limited exemptions.To         you mustlint create
 an accountWith an e-filing service provider.Visit https://efile.illinoiscourts.gov/service-providers.ht* to learn
 more and to select, a service • provider.' If ,yOu need additional help or have trouble e-filin& visit
 http://vmv.illinoiiiourts.gov/FAQ/gethilp.asp.

                                                   WITNESS
                                                          9/2/2020 5;27 PM DOROTHY BROWN

        •                                           DOROTHY BROWN,Clerk ofCourt
 Cook County Atty. No.59801
 Adam S.Goldfarb,Esq.
 GOLDFARB LAW
-Attorney for Plaintiff
 3580 Wilshire Bind.,Suite 1260
 Los Angeles,CA 90010
(310)477-4653(Phone)
                                                    Date ofService                                 ,2020
                                                   (To be inserted by officer on copy left with defendant or other pasoa)
    Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 2 of 14 PageID #:5
                                12-Person Jury                               1 11111 111111111 11111 111111111 11111 11111 1 1 1111
                                                                             *    5    0 0        3    2 4 4           2    *
                                                                                       FILED
                                                                                       9/2/2020 5:27 PM
                  IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS                         DOROTHY BROWN
                                                                                       CIRCUIT CLERK
                            COUNTY DEPARTMENT,LAW DIVISION                             COOK COUNTY, IL
                                                                                       2020L009447

                                                                                       10326108
ANA CRISTINA ESCOBAR,                       )
                                            )
               Plaintiff,                   )           Case No.
                                            )
        V.                                  )
                                            )       Amount claimed:
WALMART INC.d/b/a                           )       In Excess of$50,000.00
WALMART #1938                               )
                                            )       JURY TRIAL DEMANDED
               Defendant.                   )

                                    COMPLAINT AT LAW

       Now comes the Plaintiff, ANA CRISTINA ESCOBAR, by and through her attorneys,

GOLDFARB LAW,and for her Complaint at Law against the Defendant,WALMART INC.,d/b/a

WALMART #1938,states as follows:



                             COUNT I — PREMISES LIABILITY

       1.      At all times relevant hereto, ANA CRISTINA ESCOBAR ("Plaintiff") is an

individual who resides in Chicago,Cook County,Illinois.

       2.      At all times relevant hereto, WALMART INC.("Defendant")is a foreign

corporation doing business as WALMART #1938 in Cook County,Illinois.

       3.      At all times relevant hereto,Defendant owned,operated,and managed a retail store

doing business as WALMART #1938 which is located at 7050 S. Cicero Avenue, Bedford Park,

IL 60638(herein after referred to as the "Premises").

       4.     On May 18,2020,Plaintiff was lawfully present on the Premises as a business

patron,invitee and customer ofthe aforementioned Premises.
    Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 3 of 14 PageID #:6
                                                                               1 1111111111 11011111111111 1 1 1 11111 11111 1 1 1111
                                                                               *    5    0    0 3        2 4 4 2 *




       5.      At all times relevant hereto, Plaintiffexercised due care and caution for her own

safety and for the safety ofothers.

       6.      At all relevant times,Defendant through their agents,employees and/or servants

were responsible for the maintenance,inspection and cleaning ofthe Premises.

       7.      On May 18,2020, at approximately 12:30 p.m., Plaintiff was walldng in the

bicycle/toy area aisle ofthe Defendant's Premises when she was caused to slip and fall on a

piece ofdebris that had been left on the floor ofthe Premises.

       8.      On at all times relevant, Defendant through their agents, employees, managers

and/or servants had actual and/or constructive notice ofthe unsafe condition existing on

Defendant's Premises due to the existence ofthe debris that that had been left on the floor ofthe

Premises.

       9.      On May 18,2020, Defendant through their agents,employees, managers and/or

servants owed a duty ofcare to Plaintiffto use reasonable care to maintain and see that said

Premises were in a reasonably safe condition for the safety and for the use ofthose lawfully on

the premises,including the Plaintiffas a business patron, invitees and customer ofthe

Defendant's Premises and others lawfully present upon said Premises.

       10.    On May 18, 2020, Defendant through their agents, employees and/or servants

breached their duty ofcare owed to the Plaintiff

       11.    Notwithstanding said duty, at said time and place, Defendant, by and through its

agents,employees, managers and/or servants was guilty ofone or more ofthe following careless

and negligent acts or omissions:

      (a)     Negligently allowed the aisle of the Premises to remain inadequately maintained,
              thereby causing a hazardous,dangerous and unsafe condition for business patrons,
              invitees, customers, including the Plaintiff and others lawfully present on said
              Premises;

                                               2
    Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 4 of 14 PageID #:7
                                                                                 1 111111 1 1 1 11111 11111 1 1 1 010 11111 11111 III 1111
                                                                                 *    5    0     0 3        2 4 4 2                *




       (b)      Negligently failed to exercise ordinary care to keep and maintain said Premises in
                a proper and safe condition by allowing debris to be left on the floor at or near the
                bicycle/toy area aisle ofDefendant's Premises;

       (c)      Negligently failed to inspect the Premises,thereby failing to keep the Premises in
                a proper and safe condition by allowing debris to be left on the floor at or near the
                bicycle/toy area aisle ofDefendant's Premises;

       (d)      Negligently failed to properly remove and clean the debris that had been left on the
                floor ofthe Premises,at or near the bicycle/toy aisle ofDefendant's Premises with
                knowledge ofits dangerous condition;

       (e)      Negligently failed to take reasonable precautions to prevent injury to Plaintiff due
                to the hazardous, dangerous and unsafe condition on the Premises by allowing
                debris to be left on the floor at or near the bicycle/toy area aisle of Defendant's
                Premises which was under Defendant's control;

      (f)      Negligently failed to warn Plaintiff of the hazardous, dangerous and unsafe
               condition of the debris existing on the Premises when the Defendant, knew or
               should have known ofthe hazardous, dangerous and unsafe condition ofthe debris
               on the Premises;

               Negligently failed to provide adequate lighting to persons lawfully present on the
               Defendant's Premises;

               Negligently permitted persons lawfully on the Premises, including the Plaintiffto
               walk in the bicycle/toy aisle when the Defendant knew, or by the exercise of
               reasonable care should have know ofits dangerous dark and debris laden condition;
               and

      (i)      Was otherwise negligent and/or careless in the maintenance,inspection and
               cleaning ofthe Premises to cause the debris to be left on the floor ofthe Premises
               due to the negligence of the agents, employees and/or servants of Defendant to
               allow the dangerous and unsafe condition on the Premises.

        12.    As a direct and proximate result of one or more of the foregoing acts and/or

omissions ofDefendant,Plaintiffslipped and fell on the debris that had been left in the bicyle/toy

area aisle ofDefendant's Premises.

        13.    As a direct and proximate result of Plaintiff's slip and fall, Plaintiff sustained an

injury to her right knee that necessitated surgery.



                                                 3
    Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 5 of 14 PageID #:8
                                                                                    1 111111 1 1 1 11111 11111 1 1 1 1 1 1 11111 11111 1 1 1111
                                                                                   *     5     0 0 3            2 4 4 2                 *



        14.     As a direct and proximate result of Plaintiff's slip and fall, Plaintiff suffered and

 will continue to suffer injuries ofa personal and pecuniary nature.

        15.     Defendant's negligence is the proximate cause ofthe damages and injuries

sustained to the Plaintiff Plaintiff was hurt in her health,strength and activity, suffered severe

injuries to her body, all of which have caused, and continue to cause, Plaintiff great emotion,

physical and pain and suffering. Plaintiff is informed and believes and thereon alleges these

injuries will result in significant future permanent injuries and partial disability, all to her general

damages.

        16. By reason ofthe foregoing,Defendant is liable for,and Plaintiffis entitled to recover,

her general,special,actual and compensatory damages,including, but not limited to, her necessary

past, present and future medical and related expenses, pain, present and future pain & suffering,

past, present and future disfigurement, past,present and future loss ofnormal life and past, present

and future loss ofearnings and wages in an amount presently unknown but exceeding the minimum

jurisdictional limit ofthis Court and as proven at time oftrial.




                                                 4
    Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 6 of 14 PageID #:9
                                                                      1 1111111111 11111 1111111111 1111 11111 11111 1 1 1111
                                                                      *    5    0     0    3    2 4 4            2    *




        WHEREFORE,Plaintiff, ANA CRISTINA ESCOBAR,demandsjudgment against

 Defendant, WALMART INC., d/b/a WALMART #1938 in an amount in excess of $50,000.00,

 plus costs.



                                            Respectfully Submitted,
                                            GOLDF


                                            A      S. Goldfarb, Attorney
                                            for Plaintiff Ana Cristina Escobar




 Adam S. Goldfarb,Esq.
 GOLDFARB LAW
 3580 Wilshire Blvd., Suite 1260
 Los Angeles, CA 90010
(310)477-4653(Phone)
(213)536-2015(Fax)
 adam@adamgoldfarblaw.com(Email)
 Cook County Attorney Code:59801'




                                        5
   Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 7 of 14 PageID #:10
                                                                         I 11111 1 1 1 11111 11111 1 1 1 1 1 1 11111 11111 1 111111
                                                                         *    5     0     0    3 2 4 4 2 *



                  IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                        COUNTY DEPARTMENT,LAW DIVISION

 ANA CRISTINA ESCOBAR,

               Plaintiff;                      Case No.

        V.
                                               Amount claimed:
 WALMART INC. d/b/a                            In Excess of$50,000.00
 WALMART #1938

               Defendant


                                     JURY DEMAND •

        The Plaintiff ANA CRLSTDIA ESCOBAR hereby demands a I2-Manjury trial for all

 causes ofaction in the Complaint.


                                               Respectfully submitted,
                                               GOLDFARB L


                                                     S.Goldfarb,Attorney
                                              for PlaintiffAna Cristina Escobar




 Adam S. Goldfarb,Esq.
 GOLDFARB LAW
 3580 Wilshire Blvd., Suite 1260
 Los Angeles, CA 90010
(310)477- 4653(Phone)
(213)536-2015(Fax)
 adam@adamgoldfarblaw.com(Email)
 Cook County Attorney Code: 59801
   Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 8 of 14 PageID #:11
                                                                               I 111111 1 1 1 11111 11111 1 1 1 1 1 1 11111 11111 Oil 1111
                                                                               *     5    0 0         3     2 4 4            2 *
                                                                                         FILED
                                                                                         9/2/2020 5:27 PM
                  IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS                           DOROTHY BROWN
                        COUNTY DEPARTMENT,LAW DIVISION                                   CIRCUIT CLERK
                                                                                         COOK COUNTY, IL
                                                                                         2020L009447
ANA CRISTINA ESCOBAR,
                                                                                          10326108
               Plaintiff,

        V.
                                                     Amount claimed:
WALMART INC. d/b/a                                   In Excess of$50,000.00
WALMART #1938

               Defendant.


                                          AFFIDAVIT

I,Adam S. Goldfarb,first being duly sworn on oath,depose and state as follows:

       1.      The damages claimed by the Plaintiffexceeds the sum ofFIFTY THOUSAND

DOLLARS($50,000.00).

       FURTHER AFFLANT SAYETH NOT.


                                               dam S. Goldfarb, Attorney for Plaintiff


                                        VERIFICATION

Under penalties as provided by law pursuant to 735 ILCS 5/1-109 ofthe Code ofCivil
Procedure,the undersigned certifies that the statements set forth in this instrument are true and
correct,except as to =nen therein stated to be on information and beliefand as to such matters
the undersigned certifies as aforesaid that he verily be ves               be true.
                                                                                                        "...Ins..




                                                   S.Gal
    Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 9 of 14 PageID #:12
                                                                                                      1111111 11111101 Oil 11111111111111111111 It 1111
                                                                                                      *    5 0 0 3 2 4 4 2 *
                                                                                                                FILED
                                                                                                                9/2/2020 5:27 PM
                      IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS                                              DOROTHY BROWN
                            COUNTY DEPARTMENT,LAW DIVISION                                                      CIRCUIT CLERK
                                                                                                                COOK COUNTY,IL
                                                                                                                2020L009447
  ANA CRISTINA ESCOBAR,
                                                                                                                10326108
                   Plaintift                                      Case No.

          V.
                                                                 Amount claimed:
  WALMART INC. d/b/a                                             In Excess of$50,000.00
  WALMART #1938

                   Defendant

                                                   SUMMONS

 To:      See attached service list

 To each Defendant:

 YOU ARE SUMMONED and required td           'file an answer to the complaint in this case, a copy of which is hereto
 attached, or otherwise file your appearance and pay the required fee within thirty(30)days after service of
 this Summons, not counting the day of'service. To file your answer or appearance you need access to the
 intemet Please visit www.cookcountyclerkofcourtorg to initiate this process. Kiosks with interact access are
 available at all Clerk's Office locations. gime refer to the last page ofthis document for location information.
 IF YOU FAIL TO DO SO,A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR
 THE RELIEF ASKED IN THE COMPLAINT,A COPY OF WHICH IS HERETO ATTACHED.

 To the Officer:

 This Summons must be returned by tb4 officer or other person to whom it was given for service, with
 endorsement ofservice and fees, if anyjimmediately
                                        ,             after service. If service cannot be made, this Summons
 shall be returned so endorsed. This Sunuanns may not be served later than thirty(30)days after its date.

 E-filing is now mandatory for documentS in civil cases with limited exemptions.To e-file, you must first create
 an account with an ening service provider. Visit https://efileAllinoiscoorts.goviservice-providers.hrm to learn
 more and to select a service provider. If you need additional help or have trouble e-Ming, visit
 http://www.illinoiscourts.gov/FAQ/gethelp.asp.

                                                    WITNESS
                                          1
                                                           9/2/2020 5:27 PM DOROTHY BROWN

                                                     DOROTHY BROWN,Clerk ofCourt
-Cook County Atty. No.59801
 Adam S.Goldfarb,Esq.
 GOLDFARB LAW
 Attorney for Plaintiff
 3580 Wilshire Blvd.,Suite 1260
 Los Angeles,CA 90010
(310)477-4653(Phone)
                                                     Date ofService                                  ,2020
                                                    (To be inserted by officer on copy left with defendant or other person)
 Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 10 of 14 PageID #:13
                                                               1111111 1 1 1 11111 11111 1 1 1 1 1 1 11111 11111 1 1 1111
                                                               *    5 0 0 3                2 4 4 2                *




AERVICE UST
Walmart Inc.
d/b/a Walmart#1938
c/o registered agent CT Corpora on System
208 South LaSalle St,Suite 814
Chicago,IL 60604
   Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 11 of 14 PageID #:14
                                                                                                       I 111111 1 1 1 11111 11111 1 1 1 1 1 1 11111 11111 (111 1111
                                                                                                       *     5 0 0 3 2 4 4 2 *
                                                                                                                  FILED
                                                                                                                  9/2/2020 5:27 PM
                      IN THE CIRCUIT ,OURT
                                     1     OF COOK COUNTY,ILLINOIS                                                DOROTHY BROWN
                            COUNTY DEPARTMENT,LAW DIVISION                                                        CIRCUIT CLERK
                                                                                                                  COOK COUNTY, IL
                                                                                                                  2020L009447'
  ANA CRISTINA ESCOBAR,
                                                                                                                   10326108
                   Plaintiff,                                     Case No.

          V.
                                                                 Arhount claimed:
 WALMART INC. d/b/a                                              In Excess of$50,000.00
 WALMART#1938

                   Defendant

                                                    SUMMONS

 To:      See attached service list

 To each Defendant

 YOU ARE SUMMONED and required to:file an answer to the complaint in this case,a copy of which is hereto
 attached, or otherwise file your appearance and pay the required fee within thirty (30)days after service of
 this Summons, not counting the day of service. To file your answer or appearance you need access to the
 internat. Please visit www.cookcountrierkofcourt.org to initiate this process. Kiosks with internet access are
 available at all Clerk's Office locations,[lease refer to the last page ofthis documentfor location information.
 IF YOU FAIL TO DO SO,A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR
 THE RELIEF ASKED IN THE COMPLAINT,A COPY OF WHICH IS HERETO ATTACHED.

 To the Officer:
                                         ;
 This Summons must be returned by tho officer or other person to whom it was given for service, with
 endorsement ofservice and fees, if ant,,immediately after service. If service cannot be made, this Summons
 shall be returned so endorsed_ This Summons may not be served later than thirty(30)days after its date.
                                         I
 E-filing is now mandatory for documents in civil cases with limited eiemptions. To e-file, you mustfirst create
 an account with an e-filing service provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn
 more and to select a service provider: If you need additional help or have trouble e-filing, visit
 http://www.illinoisconrts.gov/FAQfgethelp.asp.

                                                    WITNESS
                                                           9/2/2020 5:27 PM DOROTHY BROWN

                                                     DOROTHY BROWN,Clerk ofCourt
 Cook County Atty.No.59801
 Adam S.Goldfarb,Esq.
 GOLDFAFtB LAW
 Attorney for Plaintiff
 3580 Wilshire Blvd.,Suite 1260
 Los Angeles,CA 90010
(310)477-4653(Phone)
                                                     Date ofService                                  ,2020
                                                ,    (To be inserted by officer on copy left with defendant or other person)
                      Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 12 of 14 PageID #:15




                     §ERVICE LIST

                     Wahnart Inc.
                     d/b/a Walmart#1938
                     c/o registered agent CT Corpora
                     208 South LaSalle St,Suite 814
                     Chicago,IL 60604




     *    Z    .17    17   Z    E     O     O    S     *

                                                            1
111 10 11111 11111 1 1 1 1 1 1 11111 11111 1 1 1 111111 1
   Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 13 of 14 PageID #:16
                                                                                                      I 111111 1 1 1 11111 11111 1 1 1 1 1 1 11111 11111 1 1 111
                                                                                                      *    5     0 0 3            2 4 4            2     *
                                                                                                                 FILED
                                                                                                                 9/2/2020 5:27 PM
              IN THE cmcurr COURT OF COOK.COUNTY,ILLINOIS                                                        DOROTHY BROWN
                    COUNTY DEPARTMENT,LAW DIVISION                                                               CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
                                                                                                                 20201009447
  ANA CRISTINA ESCOBAR,         )
                                                      )                                                          10326108
                                                      )          Case No.
                                                      )
          V.                                          )
                                                      )          Amount claimed:
 WALMART INC. d/b/a                                   )          In Excess of$50,000.00
 WALMART #1938                                        )
                                                      )
                   Defendant.                         )
                                                    SUMMONS

 To:      See attached service list

 To each Defendant:

 YOU ARE SUMMONED and required to:file an answer to the complaint in this case,a copy ofwhich is hereto
 attached, or otherwise file your appearance and pay the required fee within thirty (30)days after service of
 this Summons, not counting the day of iervice. To file your answer or appearance you need access to the
 Internet. Please visit www.cookcountycleikofcourt.org to initiate this process. Kiosks with internet access are
 available at all Clerk's Office locations.'Please refer to the last page ofthis document for location information.
 IF YOU FAIL TO DO SO,A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR
 THE RELIEF ASKED IN THE COMPLAINT,A COPY OF WHICH IS HERETO ATTACHED.

 To the Officer:
                                        til                                                               .
 This Summons must be returned by e officer or other person to whom it was given for service, with
 endorsement of service and fees, if any; immediately after service. If service cannot be made, this Summons
 shall be returned so endorsed. This Sumions may not be served later than thirty(30)days after its date.
                                          1'
                                           4
 E-filing is now mandatoryfor documents in civil Cases with limited exemptions.Toe-file, you mustfirst create
 an account with an e-filing service provider. Visit htips://efile.illinoiscourts.goviservice-prcrviders.htm to learn
 more and to select a service provider. If you need additional help or have trouble e-filing, visit
 htip://www.illinoiscourts.gov/FAQ/gethilp.up.

                                                     WITNESS
                                                           9/212020 5:27 PM DOROTHY BROWN

                                                      DOROTHY BROWN,Clerk of Court
 Cook County Atty. No.59801
 Adam S. Goldfarb,Esq.
 GOLDFARB LAW
 Attorney for Plaintiff
 3580 Wilshire Blvd.,Suite 1260
 Los Angeles,CA 90010
(310)477-4653(Phone)
                                                      Date ofService                                ,2020
                                                    (To be inserted by officer on copy lea with de(etsdant or other person)
   Case: 1:20-cv-06953 Document #: 1-1 Filed: 11/23/20 Page 14 of 14 PageID #:17
                                                                 1 1111111111111111111111111111111 1111111111 1 1 1111
                                                                 *    5    0 0 3          2 4 4           2    *




 ORME LIST

  WaLmart
• d/b/a Walmart#1938
  d o registered agent CT Corporation System
  208 South LaSalle St,Suite 814    ;
  Chicago,IL 60604
